Name: 88/253/EEC: Commission Decision of 28 March 1988 approving the fourth amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1988-04-27

 Avis juridique important|31988D025388/253/EEC: Commission Decision of 28 March 1988 approving the fourth amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic) Official Journal L 106 , 27/04/1988 P. 0042 - 0042*****COMMISSION DECISION of 28 March 1988 approving the fourth amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic) (88/253/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 6 (4) thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Decision 87/488/EEC (4) and in particular Article 5 thereof, Whereas by Decision 83/484/EEC (5), the Commission approved the plan for the accelerated eradication of classical swine fever submitted by Greece; Whereas by Decisions 85/179/EEC (6), 86/51/EEC (7) and 87/202/EEC (8), the Commission approved a first, second and third amendment to the initial plan; Whereas by telex dated 22 December 1987, the Greek authorities informed the Commission of amendments to the plan to take account of the evolution of classical swine fever in Greece; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for control of classical swine fever (9) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community continue therefore to be met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The fourth amendment to the plan for accelerated eradication of classical swine fever, submitted by Greece, is hereby approved. Article 2 The amendment of the plan referred to in Article 1 shall take effect on 1 January 1988. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 28 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 264, 27. 9. 1983, p. 23. (6) OJ No L 67, 7. 3. 1985, p. 39. (7) OJ No L 68, 11. 3. 1986, p. 6. (8) OJ No L 80, 24. 3. 1987, p. 30. (9) OJ No L 47, 21. 2. 1980, p. 11.